388 U.S. 453 (1967)
WHITEHOUSE TRUCKING, INC.
v.
UNITED STATES ET AL.
No. 1255.
Supreme Court of United States.
Decided June 12, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO.
Robert P. Mone and James M. Burtch for appellant.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Nahum Litt for the United States et al., and James E. Wilson and Edward G. Villalon for Hennis Freight Lines, Inc., et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.